        Case 1:17-cv-02130-RDM Document 50-1 Filed 04/19/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
THE BRADY CENTER TO PREVENT GUN                    )
VIOLENCE,                                          )
                                                   )
                Plaintiff,                         )
                                                   )        Civil Action No. 17-2130 (RDM)
         v.                                        )        Consolidated with 18-2643 (RDM)
                                                   )
U.S. DEPARTMENT OF JUSTICE, et al.,                )
                                                   )
                Defendants.                        )
                                                   )

                                     [PROPOSED] ORDER

        Upon consideration of the parties’ April 19, 2021 Joint Status Report, it is hereby

        ORDERED that the parties shall file another joint status report by June 3, 2021.


SO ORDERED.



Dated                                                  RANDOLPH D. MOSS
                                                       United States District Judge
